Exhibit 10.1

 

GREAT LAKES DREDGE & DOCK CORPORATION

2007 LONG-TERM INCENTIVE PLAN

Great Lakes Dredge & Dock Corporation (the “Corporation”) has established this
Great Lakes Dredge & Dock Corporation 2007 Long-Term Incentive Plan to provide
an additional inducement for Eligible Individuals to provide services to the
Corporation or an Affiliate as an employee, consultant, non-employee director,
or independent contractor, to reward such Eligible Individuals by providing an
opportunity to acquire incentive awards, and to provide a means through which
the Corporation may attract able persons to enter the employment of or
engagement with the Corporation or one of its Affiliates.  Awards may, in the
discretion of the Board or Committee, and subject to such restrictions as the
Board or Committee may determine or as provided herein, consist of Incentive
Stock Options, Non-Qualified Stock Options, Restricted Stock, Restricted Stock
Units, Performance Units, Stock Appreciation Rights, or any combination of the
foregoing.

ARTICLE 1

DEFINITIONS

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

“Affiliate” means any corporation that is a parent or subsidiary corporation (as
Code Sections 424(e) and (f) define those terms) with respect to the
Corporation.

“Award” means an Incentive Stock Option, Non-Qualified Stock Option, Restricted
Stock Award, Stock Appreciation Rights, Performance Units or Restricted Stock
Units granted under the Plan.

“Award Agreement” means an agreement entered into between the Corporation and
the applicable Participant, setting forth the terms and provisions applicable to
the Award then being granted under the Plan, as further described in Section 2.4
of the Plan.

“Award Date” means, with respect to any Award, the date of the grant or award
specified by the Committee in a resolution or other writing, duly adopted, and
as set forth in the Award Agreement, provided that such Award Date will not be
earlier than the date of the Committee action.

“Board” means the Board of Directors of the Corporation.

“Cause” will have the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Corporation.  If there is no
employment, consulting, or other written agreement between the Corporation or an
Affiliate and the Participant or if such agreement does not define “Cause,” then
“Cause” will have the meaning specified in the Award Agreement; provided that,
if the Award Agreement does not so specify, “Cause” will mean, as determined by
the Committee in its sole discretion, the Participant’s:  (i) willful and
continued failure to substantially perform his material duties as an executive
of the Corporation (other than any such failure resulting from incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Participant by the Board, (ii) willful

--------------------------------------------------------------------------------


 

misconduct, which is demonstrably and materially injurious to the Corporation,
monetarily or otherwise, (iii) engaging in egregious misconduct involving
serious moral turpitude to the extent that his creditability and reputation no
longer conforms to the standard of senior executive officers of the Corporation
(iv) conviction of, or plea of guilty or nolo contendere to, a felony, (v)
material breach of a material written policy of the Corporation, (vi) failure to
reasonably cooperate with any audit or investigation involving the Corporation
or its business practices; or (vii) material breach of this Agreement.  The
Board must give the Participant at least thirty (30) days written notice of its
intent to terminate him for Cause, specifying the act(s) or omission(s) alleged
to justify the for Cause termination, and an opportunity to cure such act(s) or
omission(s), where feasible, within the thirty (30) day period.  In addition,
the Participant’s Service will be deemed to have terminated for Cause if, after
the Participant’s Service has terminated, facts and circumstances are discovered
that would have justified a termination for Cause.  For purposes of this Plan,
no act or failure to act on the Participant’s part will be considered “knowing”
or “willful” unless it is done, or omitted to be done, by him or her in bad
faith or without reasonable belief that his or her action or omission was in the
best interests of the Corporation or an Affiliate.  Any act, or failure to act,
based upon authority given pursuant to a resolution duly of the Board or based
upon the advice of counsel for the Corporation will be conclusively presumed to
be done, or omitted to be done, in good faith and in the best interests of the
Corporation or an Affiliate.  In no event will a termination be deemed to occur
for “Cause” unless such termination occurs within 90 days after the Board
becomes aware of the circumstance or event giving rise thereto.

“Change in Control” means the first to occur of the following:


(A)                                  THE “BENEFICIAL OWNERSHIP” (AS DEFINED IN
RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)) OF SECURITIES REPRESENTING MORE THAN 331/3% OF THE COMBINED VOTING POWER
OF THE THEN OUTSTANDING VOTING SECURITIES OF THE CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “CORPORATION VOTING SECURITIES”) IS
ACCUMULATED, HELD OR ACQUIRED BY A PERSON (AS DEFINED IN SECTION 3(A)(9) OF THE
EXCHANGE ACT, AS MODIFIED, AND USED IN SECTIONS 13(D) AND 14(D) THEREOF) (OTHER
THAN THE CORPORATION, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE CORPORATION, HOLDERS OF CAPITAL STOCK OF THE
CORPORATION AS OF THE DATE HEREOF OR AN AFFILIATE THEREOF, ANY CORPORATION
OWNED, DIRECTLY OR INDIRECTLY, BY THE CORPORATION’S STOCKHOLDERS IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE
CORPORATION); PROVIDED, HOWEVER THAT ANY ACQUISITION FROM THE CORPORATION OR ANY
ACQUISITION PURSUANT TO A TRANSACTION THAT COMPLIES WITH CLAUSES (I), (II) AND
(III) OF SUBPARAGRAPH (C) OF THIS PARAGRAPH WILL NOT BE A CHANGE IN CONTROL
UNDER THIS SUBPARAGRAPH (A), AND PROVIDED FURTHER, THAT IMMEDIATELY PRIOR TO
SUCH ACCUMULATION, HOLDING OR ACQUISITION, SUCH PERSON WAS NOT A DIRECT OR
INDIRECT BENEFICIAL OWNER OF TWENTY-FIVE PERCENT (25%) OR MORE OF THE
CORPORATION VOTING SECURITIES; OR


(B)                                 INDIVIDUALS WHO, AS OF THE DATE OF THE
AGREEMENT, CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY
INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE CORPORATION’S


 


2

--------------------------------------------------------------------------------



 


STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD WILL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL
WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH
INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR
THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS
OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON
BEHALF OF A PERSON OTHER THAN THE BOARD OF DIRECTORS; OR


(C)                                  CONSUMMATION BY THE CORPORATION OF A
REORGANIZATION, MERGER OR CONSOLIDATION, OR SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION OR THE ACQUISITION OF ASSETS
OR STOCK OF ANOTHER ENTITY (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS
IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION:  (I) MORE THAN 50.1% OF THE
COMBINED VOTING POWER OF THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF (X) THE CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION (THE “SURVIVING CORPORATION”), OR (Y) IF APPLICABLE, A
CORPORATION THAT AS A RESULT OF SUCH TRANSACTION OWNS THE CORPORATION OR ALL OR
SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR
MORE SUBSIDIARIES (THE “PARENT CORPORATION”), IS REPRESENTED, DIRECTLY OR
INDIRECTLY BY CORPORATION VOTING SECURITIES OUTSTANDING IMMEDIATELY PRIOR TO
SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO
WHICH SUCH CORPORATION VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH
BUSINESS COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS THEREOF IS IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION, OF THE CORPORATION VOTING SECURITIES, (II) NO PERSON
(EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE CORPORATION OR
SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY, 331/3% OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION)
EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP OF THE CORPORATION EXISTED PRIOR TO THE
BUSINESS COMBINATION AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION,
THE SURVIVING CORPORATION) WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF
THE EXECUTION OF THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD, PROVIDING
FOR SUCH BUSINESS COMBINATION; OR


(D)                                 APPROVAL BY THE CORPORATION’S STOCKHOLDERS
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE CORPORATION.

“Code” means the Internal Revenue Code of 1986, as amended.  A reference to any
provision of the Code will include reference to any successor provision of the
Code.

“Committee” means the Compensation Committee, if any, or such similar or
successor committee appointed by the Board.  If the Board has not appointed a
Committee, the Board will function in place of the Committee.

 

3

--------------------------------------------------------------------------------


 

“Consultant” means an individual who is not an Employee or Director of the
Corporation or an Affiliate, but who is providing services to the Corporation or
an Affiliate as an independent contractor.

“Corporation” means Great Lakes Dredge & Dock Corporation.

“Director” means any individual who is a member of the Board.

“Disabled Participant” means the Participant becoming unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expect to last for a continuous period of not less than 12 months, within
the meaning of Code Section 422(c)(6).

“Dividend Equivalent” means a right to receive on the payment date for any
dividend on the shares of Stock underlying an Award, cash compensation from the
Corporation equal to the dividend that would have been paid on such shares of
Stock (or the Fair Market Value of such dividend, if such dividend would not
have been paid in cash), if such shares had been issued and outstanding, fully
vested and held by the Participant on the record date for payment of such
dividend.  Notwithstanding the foregoing, if such dividend would not have been
paid in cash, the Dividend Equivalent with respect thereto will not be paid
unless and until certificates evidencing the shares of Stock with respect to
which it is paid are issued to the Participant.  Dividend Equivalents may be
provided, in the Committee’s discretion, in connection with any Award under the
Plan, subject to Section 2.6.

“Eligible Individual” means any Employee, Consultant, or non-employee Director.

“Employee” means any common law employee of the Corporation or one of its
Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” will mean (a) if the Common Stock is readily tradeable on a
national securities exchange or other market system, the closing sales price of
the Common Stock on the Award Date, time of exercise, or other date of
calculation (or on the last preceding trading date if Common Stock was not
traded on such date), or (b) if the Common Stock is not readily tradeable on a
national securities exchange or other market system, the fair market value as
determined in good faith by the Board or the Committee, by the reasonable
application of a reasonable valuation method consistent with the Code, or
Treasury Regulations thereunder, as the Board or the Committee will in its
discretion select and apply at the time of the Award Date, time of exercise, or
other date of calculation.

“Freestanding SAR” means a Stock Appreciation Right that is granted
independently of any Options, as described in Article 6.

“Incentive Stock Option” or “ISO” means an option that is intended to qualify as
an “Incentive Stock Option” within the meaning of Code Section 422.  Any Option
that does not qualify under Code Section 422 will be treated as a Non-Qualified
Stock Option.

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

4

--------------------------------------------------------------------------------


 

“Option” means an option to purchase Stock at an Exercise Price determined on
the Award Date, subject to the applicable provisions of Article 3, awarded in
accordance with the terms of the Plan, and which may be an Incentive Stock
Option or a Non-Qualified Stock Option.

“Participant” means an Eligible Individual who the Committee has selected to
participate in the Plan in accordance with Section 2.2 of the Plan.

“Performance Unit” means a performance unit subject to the requirements of
Article 4 and awarded in accordance with the terms of the Plan.

“Performance Goals” will mean performance goals established by the Committee
prior to the grant of an Award based on the attainment of one or any combination
of the following, in each case of the Corporation, an Affiliate, or business
unit by or within which the Participant is primarily employed or a combination
thereof, and that are intended to qualify under Section 162(m):  (a) net
earnings; (b) operating earnings or income; (c) earnings growth; (d) net income;
(e) net income applicable to shares; (f) gross revenue or revenue by pre-defined
business; (g) revenue backlog; (h) margins realized on delivered services; (i)
cash flow, including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of cost of capital; (j) earnings
per share; (k) return on stockholders’ equity; (l) stock price; (m) return on
common stockholders’ equity; (n) return on capital; (o) return on assets; (p)
economic value added (income in excess of cost of capital); (q) customer
satisfaction; (r) cost control or expense reduction; and (s) ratio of operating
expenses to operating revenues, in each case, absolute or relative to peer-group
comparative.

The Committee also may base Performance Goals upon attaining specified levels of
Corporation performance under one or more of the measures described above
relative to the performance of other corporations.  The Committee will set such
Performance Goals within the time prescribed by Section 162(m).  The Committee
will have the discretion to adjust targets set for preestablished performance
objectives.  If the Committee determines it is advisable to grant Awards that
will not qualify for the performance-based exception of Section 162(m), the
Committee may grant Awards that do not so qualify.

“Plan” means the Great Lakes Dredge & Dock Corporation 2007 Long-Term Incentive
Plan, as set forth herein, as the same may be amended, administered or
interpreted from time to time.

“Public Offering” means any sale of the Corporation’s common stock pursuant to
an effective registration statement under the Securities Act of 1933, as amended
from time to time, or any successor act thereto, filed with the Securities and
Exchange Commission on Form S-1 (or any successor form adopted by the Securities
and Exchange Commission); provided that the following will not be considered a
public offering: (i) any issuance of common equity securities by the Corporation
as consideration for a merger or acquisition, (ii) any issuance of common
securities to employees, directors or consultants of any of the Corporation or
any of its Affiliates as part of an incentive or compensation plan, (iii) any
issuance of common equity securities as part of a unit with debt or preferred
stock or any similar structure in which the common equity securities are being
offered primarily as a means of enhancing the Corporation’s ability to sell the
debt or preferred stock and (iv) the issuance of common stock by the Corporation
upon conversion of any preferred stock of the Corporation.

 

5

--------------------------------------------------------------------------------


 

“Restricted Stock” means an award of shares of Stock delivered under the Plan
subject to the requirements of Article 5 and such other restrictions as the
Committee deems appropriate or desirable, including restrictions on
transferability, a risk of forfeiture, and certain other terms and conditions
under the Plan or specified by the Committee.  The restrictions on, and risk of
forfeiture of, Restricted Stock generally will expire on a specified date, upon
the occurrence of an event or achievement of Performance Goals, or on an
accelerated basis under certain circumstances specified in the Plan or the Award
Agreement.

“Restricted Stock Unit” or “RSU” means a notional account established pursuant
to an Award granted to a Participant, as described in Article 5, that is (a)
valued solely by reference to shares of Stock, (b) subject to restrictions
specified in the Award Agreement, and (c) payable only in Stock.  The RSUs
awarded to the Participant will vest according to the time-based or
performance-based criteria specified in the Award Agreement.

“Section 162(m)” will mean Code Section 162(m), as amended, and the Treasury
Regulations thereunder.

“Service” means the provision of personal services to the Corporation or its
Affiliates in the capacity of (i) an Employee, (ii) a Director, or (iii) a
Consultant.

“Stock” means the Common Stock of the Corporation.

“Stock Appreciation Right” or “SAR” means the award of the contingent right to
receive Stock or cash, as specified in the Award Agreement, in the future, based
on the value or the appreciation in the value of Stock, pursuant to the terms of
Article 6.  The Committee may grant SARs alone or in connection with a related
Option.  Stock Appreciation Rights may be either Freestanding SARs or Tandem
SARs.

“Tandem SAR” means a SAR that is granted in connection with a related Option
pursuant to Article 6, the exercise of which requires forfeiture of the right to
purchase a share of Stock under the related Option (and when a share of Stock is
purchased under the Option, the Tandem SAR similarly will be canceled).

“Termination” means a cessation of the employee-employer relationship between a
Participant and the Corporation and its Affiliates (other than by reason of
transfer of the Employee among the Corporation and its Affiliates), a cessation
of an individual’s Director or Consultant relationship with the Corporation, or
the consummation of a transaction whereby a Participant’s employer (other than
the Corporation) ceases to be an Affiliate of the Corporation.

ARTICLE 2

PLAN ADMINISTRATION

Section 2.1            Administration.  The Committee will administer the Plan. 
The Committee will interpret the Plan and prescribe such rules, regulations, and
procedures in connection with the operation of the Plan, as it will deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan.  Without limiting the foregoing, the Committee will have
the authority and complete discretion to:

 

6

--------------------------------------------------------------------------------


 

(a)                                  Prescribe, amend, and rescind rules and
regulations relating to the Plan;

(b)                                 Select Eligible Individuals to receive
Awards under the Plan as provided in Section 2.2 of the Plan;

(c)                                  Determine the form and terms of Awards;

(d)                                 Determine the number of shares of Stock or
other consideration subject to Awards under the Plan as provided in Articles 3
through 6 of the Plan;

(e)                                  Determine whether Awards will be granted
singly, in combination or in tandem with, in replacement of, or as alternatives
to, other Awards under the Plan or grants or awards under any other incentive or
compensation plan of the Corporation;

(f)                                    Construe and interpret the Plan, any
Award Agreement in connection with an Award and any other agreement or document
executed pursuant to the Plan;

(g)                                 Correct any defect or omission, or reconcile
any inconsistency in the Plan, any Award, or any Award Agreement;

(h)                                 Accelerate or, with the consent of the
Participant, defer the vesting of any Award or the exercise date of any Award,
subject to the limitations of Code Section 409A;

(i)                                     Authorize any person to execute on
behalf of the Corporation any instrument required to effectuate the grant of an
Award and delegate to officers of the Corporation the authority to perform
administrative functions under the Plan subject to any legal requirements that
the Committee as a whole take action with respect to such function, other than
any such delegation that would cause Awards or other transactions under the Plan
to cease to (i) be exempt from Section 16(b) of the Exchange Act, (ii) satisfy
the “independent director” requirements of the Nasdaq Global Market, or (iii)
qualify as “performance-based compensation” under Section 162(m);

(j)                                     Modify the terms of any Award, and
authorize the exchange or replacement of Awards; provided, however, that (i) no
such modification, exchange or substitution will be to the detriment of a
Participant with respect to any Award previously granted without the affected
Participant’s written consent, (ii) in no event will the Committee be permitted
to reduce the Exercise Price of any outstanding Option or to exchange or replace
an outstanding Option with a new Option with a lower Exercise Price, except
pursuant to Section 2.5, and (iii) the Committee shall use reasonable efforts to
ensure that any such modification, exchange or substitution will not violate
Code Section 409A;

(k)                                  Determine whether a Participant has engaged
in the operation or management of a business that is in competition with the
Corporation or any of its Affiliates, or whether a Participant has violated the
restrictive covenants of Section 10.13; and

 

7

--------------------------------------------------------------------------------


 

(l)                                     Make all other determinations deemed
necessary or advisable for the administration of the Plan.

The Committee will keep records of action taken at its meetings.  A majority of
the Committee will constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, will be the acts of the
Committee.

Section 2.2                                   Eligibility.  Those Eligible
Individuals, who share the responsibility for the management, growth or
protection of the business of the Corporation or any Affiliate or who, in the
opinion of the Committee, provide services yielding significant benefits to the
Corporation or any Affiliate will be eligible to receive Awards as described
herein.  Subject to the provisions of the Plan, the Committee will have full and
final authority, in its discretion, to grant Awards as described herein and to
determine the Eligible Individuals to whom Awards will be granted.

Section 2.3                                   Shares Available Under the Plan. 
Subject to adjustment as set forth in Section 2.5, the maximum number of shares
of Stock that may be issued or delivered and as to which Awards may be granted
under the Plan will be equal to the sum of: (i) 5,800,000 shares of Stock; and
(ii) shares of Stock delivered (either actually or by attestation) to or
withheld by the Corporation in connection with the exercise of an Option awarded
under the Plan, or in payment of any required income tax withholding for the
exercise of an Option or the vesting of Restricted Stock awarded under the Plan.

Notwithstanding anything to the contrary in this Section 2.3, (i) in no event
will more than 1,000,000 shares of Stock be cumulatively available for Awards of
Incentive Stock Options under the Plan, and (ii) in no event will more than
3,000,000 shares of Stock be cumulatively available for Awards other than
Options or Stock Appreciation Rights.  Subject to adjustment as set forth in
Section 2.5, the maximum number of shares of Stock with respect to which Awards
may be granted in any calendar year to any Participant under the Plan will be
580,000 shares.

If any Award granted under the Plan is canceled by mutual consent or terminates
or expires for any reason without having been exercised in full, or, if and to
the extent that an award of Performance Units, or RSUs is paid in cash rather
than the issuance of shares of Stock, the number of shares subject to such Award
(or in the case of Performance Units or RSUs, the number of shares of Stock for
which payment was made in cash) will again be available for purposes of the
Plan, except that, to the extent that Stock Appreciation Rights granted in
conjunction with an Option under the Plan are exercised and the related Option
surrendered, the number of shares available for purposes of the Plan will be
reduced by the number of shares, if any, of Stock issued or delivered upon
exercise of such Stock Appreciation Rights.

The shares that may be issued or delivered under the Plan may be either
authorized but unissued shares, repurchased shares, or partly each.

If, in connection with an acquisition of another company or all or part of the
assets of another company by the Corporation or an Affiliate, or in connection
with a merger or other combination of another company with the Corporation or an
Affiliate, the Corporation either (A) assumes stock options or other stock
incentive obligations of such other company, or (B) grants stock options or
other stock incentives in substitution for stock options or other stock
incentive

 

8

--------------------------------------------------------------------------------


 

obligations of such other company, then none of the shares of Stock that are
issuable or transferable pursuant to such stock options or other stock
incentives that are assumed or granted in substitution by the Corporation will
be charged against the limitations set forth in this Section.

Section 2.4                                   Award Agreement.  Each Award
granted under the Plan will be evidenced by a written Award Agreement, in a form
approved by the Committee.  Such Award Agreement will be subject to and
incorporate the express terms and conditions, if any, required under the Plan or
as required by the Committee for the form of Award granted and such other terms
and conditions as the Committee may specify, and will be executed by the Chief
Executive Officer, the President (if other than the Chief Executive Officer), or
any person designated as an executive officer by the Board for Section 16
purposes, on behalf of the Corporation, and by the Participant to whom such
Award is granted.  With the consent of the Participant to whom such Award is
granted, the Board may at any time and from time to time amend an outstanding
Award Agreement in a manner consistent with the Plan.  Without consent of the
Participant, the Board of Directors may at any time and from time to time modify
or amend Award Agreements with respect to Options intended as of the Award Date
to be Incentive Stock Options in such respects as it deems necessary in order
that Incentive Stock Options granted under the Plan will comply with the
appropriate provisions of the Code and regulations thereunder which are in
effect from time to time with respect to Incentive Stock Options.

Section 2.5                                   Adjustment and Substitution of
Shares.  If a dividend or other distribution will be declared upon the Stock,
payable in shares of Stock, the number of shares of Stock then subject to any
outstanding Award or by reference to which the amount of any other Award is
determined and the number of shares that may be issued or delivered under the
Plan will be adjusted by adding thereto the number of shares that would have
been distributable thereon if such shares had been outstanding on the date fixed
for determining the stockholders entitled to receive such stock dividend or
distribution.  An increase in the number of shares subject to an Award will not
occur when the Committee has awarded Dividend Equivalent with respect to such
Award.

If the outstanding shares of Stock will be changed into or exchangeable for a
different number or kind of shares of Stock or other securities of the
Corporation or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then the Committee will substitute for each share of
Stock subject to any then outstanding Award and for each share of Stock, which
may be issued or delivered under the Plan but is not then subject to an
outstanding Award, the number and kind of shares of Stock or other securities
into which each outstanding share of Stock is so changed or for which each such
share is exchangeable; provided, that, in the event of a merger, acquisition or
other business combination of the Corporation with or into another entity, any
adjustment provided for in the applicable agreement and plan of merger (or
similar document) will be conclusively deemed to be appropriate for purposes of
this Section 2.5.

In the case of any adjustment or substitution as provided for in this Section
2.5, the aggregate Exercise Price for all shares subject to each then
outstanding Option prior to such adjustment or substitution will be the
aggregate Exercise Price for all shares of Stock or other securities (including
any fraction) to which such shares will have been adjusted or which will have
been substituted for such shares.  Any new Exercise Price per share will be
carried to at least three decimal places with the last decimal place rounded
upwards to the nearest whole number.  No

 

9

--------------------------------------------------------------------------------


 

adjustment or substitution provided for in this Section 2.5 will require the
Corporation to issue or sell a fraction of a share or other security.

If any such adjustment or substitution provided for in this Section 2.5 requires
the approval of stockholders in order to enable the Corporation to grant
Incentive Stock Options, then no such adjustment or substitution of ISOs will be
made without prior stockholder approval.  If the effect of any adjustment or
substitution would be to cause an Option to fail to continue to qualify as an
ISO or to cause a modification, extension or renewal of such Option within the
meaning of Code Sections 409A or 424, the Committee may elect that such
adjustment or substitution not be made but rather will use reasonable efforts to
effect such other adjustment of each then outstanding Option as the Committee in
its sole discretion will deem equitable and which will not result in any
disqualification, modification, extension or renewal (within the meaning of Code
Sections 409A or 424) of such Incentive Stock Option.

Section 2.6                                   Corporation’s Obligation to
Deliver Stock.  The obligation of the Corporation to issue or deliver shares of
Stock under the Plan will be subject to (i) the effectiveness of a registration
statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel for the Corporation; (ii)
the condition that the shares will have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange on which such shares
may then be listed; and (iii) all other applicable laws, regulations, rules and
orders which may then be in effect.

ARTICLE 3

STOCK OPTIONS

Section 3.1                                   Grant of Stock Options.  The
Committee will have authority, in its discretion, to grant Incentive Stock
Options, Non-Qualified Stock Options or both types of Options.  Notwithstanding
the above, the Committee may grant Incentive Stock Options to Employees only. 
Subject to adjustment as set forth in Section 2.5, no Participant will be
granted an Option or Options under the Plan (disregarding canceled, terminated,
or expired stock options) for an aggregate number of shares in excess of
1,160,000.

Section 3.2                                   Terms and Conditions of Options. 
Options granted under the Plan will be subject to the following terms and
conditions:

(a)                                  The purchase price at which each Option may
be exercised (the “Exercise Price”) will be such price as the Committee, in its
discretion, will determine, except that, the Exercise Price will not be less
than one hundred percent (100%) of the Fair Market Value per share of Stock
covered by the Option as determined on the Award Date.

(b)                                 The Exercise Price will be payable in full
in any one or more of the following ways, as will be determined by the Committee
to be applicable to any such Award:

(i)                                     in cash; or

 

10

--------------------------------------------------------------------------------


 

(ii)                                  in shares of Stock (which are owned by the
Participant free and clear of all liens and other encumbrances and which are not
subject to the restrictions set forth in Article 5) having an aggregate Fair
Market Value on the date of exercise of the Option equal to the Exercise Price
for the shares being purchased; or

(iii)                               by requesting that the Corporation withhold
such number of shares of Stock then issuable upon exercise of the Option as will
have an aggregate Fair Market Value equal to the Exercise Price for the shares
being acquired upon exercise of the Option (and any applicable withholding
taxes); or

(iv)                              by waiver of compensation due or accrued to
the Participant for services rendered; or

(v)                                 provided that a public market for the
Corporation’s stock exists, and to the extent permitted by the Sarbanes-Oxley
Act of 2002:

(A)                              through a “same day sale” commitment from the
Participant and a broker-dealer that is a member of the National Association of
Securities Dealers (an “NASD Dealer”) whereby the Participant irrevocably elects
to exercise the Option and to sell a portion of the shares so purchased to pay
the purchase price (or a larger number of the shares so purchased), and whereby
the NASD Dealer irrevocably commits upon receipt of such shares to forward the
purchase price directly to the Corporation (and any excess to the Participant);
or

(B)                                through a “margin” commitment from the
Participant and an NASD Dealer whereby the Participant irrevocably elects to
exercise the Option and to pledge the shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the purchase price, and whereby the NASD Dealer irrevocably commits upon receipt
of such shares to forward the purchase price directly to the Corporation; or

(vi)                              to the extent permitted by the Sarbanes-Oxley
Act of 2002, by promissory note executed by the Participant, evidencing his or
her obligation to make future cash payment thereof, secured by an applicable
number of shares of Stock or such other security as may be determined by the
Committee; provided, however, that in no event may the Committee accept a
promissory note for an amount in excess of the difference between the aggregate
Exercise Price and the par value of the shares; or

(vii)                           by any combination of the foregoing.

If the Exercise Price is paid in whole or in part in shares of Stock, any
portion of the Exercise Price representing a fraction of a share must be paid in
cash.  The date of exercise of an Option will be determined under procedures
established by

 

11

--------------------------------------------------------------------------------


 

the Committee, and the Exercise Price will be payable at such time or times as
the Committee, in its discretion, will determine.  No shares will be issued or
delivered upon exercise of an Option until full payment of the Exercise Price
has been made, provided that, for this purpose, if permitted by the Committee,
tender of a promissory note will constitute full payment of the principal amount
of such promissory note.  When full payment of the Exercise Price has been made,
the Participant will be considered for all purposes to be the owner of the
shares with respect to which payment has been made, subject to the restrictions
set forth in Article 7.

(c)                                  An Option may be exercised (i) at such time
as the Option vests; or (ii) if and to the extent set forth in the applicable
Award Agreement, prior to the date on which the Option vests provided that such
Stock obtained will be subject to the same requirements that are applicable to
grants of Restricted Stock set forth in Article 5.  No Non-Qualified Stock
Option will be exercisable after the expiration of ten years from the Award
Date, provided that if an exercise would violate applicable securities laws, the
Non-Qualified Stock Option will be exercisable no more than 30 days after the
exercise of the Option first would no longer violate applicable securities
laws.  Subject to this Section 3.2(c), and Sections 3.3(e), and 2.6, Options may
be exercised at such times, in such amounts and subject to such restrictions as
will be determined by the Committee, in its discretion.

(d)                                 Unless otherwise determined by the Committee
and set forth in the Award Agreement referred to in Section 2.4 or an amendment
thereto, following a Participant’s Termination for any reason, such Participant
must exercise any outstanding Option, if at all, within one year from the date
of Termination.

Section 3.3                                   Special Provisions Applicable to
ISOs.  Notwithstanding any other provision of this Article 3, the following
special provisions will apply to any award of Incentive Stock Options:

(a)                                  The Committee will not award an Incentive
Stock Option under this Plan if it would cause the aggregate Fair Market Value
of Stock with respect to which Incentive Stock Options are exercisable by the
Participant for the first time during a calendar year (under all plans of the
Corporation and its Affiliates) to exceed $100,000.

(b)                                 If the Employee to whom the Incentive Stock
Option is granted is a Ten Percent Owner of the Corporation, then: (A) the
Exercise Price for each share subject to an Option will be at least one hundred
ten percent (110%) of the Fair Market Value of the Stock on the Award Date; and
(B) the Option will expire upon the earlier of (i) the time specified by the
Committee in the Award Agreement, or (ii) the fifth anniversary of the Award
Date.

(c)                                  No Option that is intended to be an
Incentive Stock Option may be granted under the Plan until the Corporation’s
stockholders approve the Plan.  If such stockholder approval is not obtained
within 12 months after the Board’s adoption

 

12

--------------------------------------------------------------------------------


 

of the Plan, then no Options may be granted under the Plan that are intended to
be Incentive Stock Options.

(d)                                 The maximum number of shares of Stock with
respect to which any one Participant may be granted Options that are intended to
be Incentive Stock Options in any one calendar year will be 100,000, subject to
adjustment as set forth in Section 2.5.

(e)                                  An Incentive Stock Option must be
exercised, if at all, within three months after the Participant’s Termination
for a reason other than death or becoming a Disabled Participant, and within
twelve months after the Participant’s Termination for death or becoming a
Disabled Participant; provided that, an Option that is intended to be an
Incentive Stock Option may be exercised more than three months, but not more
than twelve months, after the Participant’s Termination for a reason other than
death or becoming a Disabled Participant, in which case the Option will be a
Nonqualified Stock Option.

(f)                                    For purposes of this Section, “Ten
Percent Owner” means an individual who, at the time an Option is granted under
this Plan, owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation or any
Affiliate.  For purposes of this Section 3.3(f), a Participant will be
considered as owning (i) not only shares of the Stock owned individually, but
also all shares that are at the time owned, directly or indirectly, by or for
the spouse, ancestors, lineal descendants and brothers and sisters (whether by
the whole or half blood) of such individual and (ii) proportionately any shares
of Stock owned, directly or indirectly, by or for any corporation, partnership,
estate or trust in which such individual will be a stockholder, partner or
beneficiary.

ARTICLE 4

PERFORMANCE UNITS

Section 4.1                                   Performance Period and
Objectives.  The Committee will have authority, in its discretion, to award
Performance Units to Eligible Individuals.  The Committee will determine a
performance period (the “Performance Period”) of one or more years and will
determine the Performance Goals for grants of Performance Units.  Performance
Goals may vary from Participant to Participant.  Performance Periods may overlap
and Participants may participate simultaneously with respect to Performance
Units for which different Performance Periods are prescribed.

Section 4.2                                   Eligibility.  At the beginning of
a Performance Period, the Committee will determine for each Participant or group
of Participants eligible for Performance Units with respect to that Performance
Period the range of dollar values, if any, which may be fixed or may vary in
accordance with such performance or other criteria specified by the Committee,
which will be paid to a Participant as an Award if the relevant Performance
Goals for the Performance Period are met.

Section 4.3                                   Significant Event.  If during the
course of a Performance Period there will occur a significant event or events (a
“Significant Event”) as determined by the Committee, including,

 

13

--------------------------------------------------------------------------------


 

but not limited to, a reorganization of the Corporation or a Change in Control,
which the Committee expects to have a substantial effect on a Performance Goal
during such period, the Committee may revise such objective.

Section 4.4                                   Termination.  If a Participant
terminates Service with the Corporation or any of its Affiliates during a
Performance Period because of death or becoming a Disabled Participant, as
determined by the Committee, that Participant will be entitled to payment in
settlement of each Performance Unit for which the Performance Period was
prescribed (i) based upon the Performance Goals satisfied at the end of such
period; and (ii) prorated for the portion of the Performance Period during which
the Participant was in Service with the Corporation or any of its Affiliates;
provided, however, the Committee may provide for an earlier payment in
settlement of such Performance Unit in such amount or amounts and under such
terms and conditions as the Committee deems appropriate or desirable with the
consent of the Participant.  If a Participant terminates Service with the
Corporation or any of its Affiliates during a Performance Period for any other
reason, the Participant will not be entitled to any payment with respect to that
Performance Period unless the Committee will otherwise determine.

Section 4.5                                   Award.  Each Performance Unit will
be paid in cash either as a lump sum payment or in annual installments, as the
Committee will determine at the time of grant of the Performance Unit or
otherwise, commencing as soon as practicable after the end of the relevant
Performance Period.

Section 4.6                                   Section 409A.  If required,
Performance Units granted under this Article 4 will be subject to and conform to
the requirements of Code Section 409A.

ARTICLE 5

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

Section 5.1                                   Award.  Subject to the terms and
provisions of the Plan, the Committee may grant, at any time and from time to
time, Restricted Stock or Restricted Stock Units to any Eligible Individual in
the number and form, and subject to such restrictions on transferability and
other restrictions as the Committee may determine in its discretion, including
without limitation the achievement of Performance Goals.  Restricted Stock also
may be received by a Participant as the result of an exercise of an Option, when
such award has not vested.  Restricted Stock and RSUs will be subject to a
restriction period (after which restrictions will lapse), which means a period
commencing on the Award Date and ending on such date or upon the achievement of
such Performance Goals or other criteria as the Committee will determine (the
“Restriction Period”).  The Committee may provide for the lapse of restrictions
in installments where it deems appropriate.

Section 5.2                                   Restriction Period.  Except as
otherwise provided in this Article 5, no shares of Restricted Stock received by
a Participant will be sold, exchanged, transferred, pledged, hypothecated, or
otherwise disposed of during the Restriction Period.  Except as otherwise
provided in the Award Agreement, the Restriction Period for any recipient of
Restricted Stock or RSUs will expire and all restrictions on shares of
Restricted Stock will lapse upon a Participant’s Death or becoming a Disabled
Participant.

 

14

--------------------------------------------------------------------------------


 

Section 5.3                                   Termination.  Except as otherwise
provided in Section 5.2 above, if a Participant’s Termination occurs before the
expiration of the Restriction Period, all shares of Restricted Stock still
subject to restriction, will be forfeited by the recipient, unless the Committee
otherwise determines, and will be reacquired by the Corporation.  In the case of
Restricted Stock purchased through the exercise of an Option, the Corporation
will refund the Exercise Price paid on the exercise of the Option.  Such
forfeited shares of Restricted Stock will again become available for award under
the Plan.

Section 5.4                                   Exchange of Shares.  Nothing in
this Article 5 will preclude a recipient of Restricted Stock from exchanging any
shares of Restricted Stock subject to the restrictions contained herein for any
other shares of Stock that are similarly restricted.

Section 5.5                                   Dividend Equivalents.  Any Award
of Restricted Stock under the Plan may earn, in the discretion of the Committee
and if the shares are unissued, Dividend Equivalents.  In respect of any such
Award that is outstanding on a dividend record date for Stock, the Participant
may be credited with an amount equal to the cash or stock dividends or other
distributions that would have been paid on the shares of Stock covered by such
Award had such covered shares been issued and outstanding on such dividend
record date.  The Committee will establish such rules and procedures governing
the crediting of Dividend Equivalents, including the timing, form of payment and
payment contingencies of such Dividend Equivalents, as it deems are appropriate
or necessary.

Section 5.6                                   Deferral of Restricted Stock.  If
the applicable Award Agreement so provides, a Participant may elect, in
accordance with such procedures as the Committee may specify from time to time,
to defer the delivery of such Restricted Stock and, if the deferral election so
specifies, of the Dividend Equivalents with respect thereto, until the date or
dates specified in such election.  Any deferral under this Section must comply
with the provisions of Code Section 409A.  Deferred Restricted Stock will not be
issued until the date or dates that it is to be delivered to the Participant in
accordance with his or her deferral election, at which time certificates
evidencing Stock will be delivered to the Participant (unless such Deferred
Restricted Stock has previously been forfeited pursuant to Section 5.3).  From
the Award Date of Deferred Restricted Stock through the earlier of (i) the date
such Deferred Restricted Stock is forfeited, and (ii) the date certificates
evidencing such Deferred Restricted Stock are delivered to the Participant, the
Participant will be entitled to receive Dividend Equivalents with respect
thereto, but will have none of the rights of a stockholder with respect to such
shares; provided, that if the deferral election made with respect to such
Deferred Restricted Stock specifies that the Dividend Equivalents will be
deferred, the Dividend Equivalents will not be paid until the date or dates
specified in such deferral election.

ARTICLE 6

STOCK APPRECIATION RIGHTS

Section 6.1                                   Grant of Stock Appreciation
Rights.  The Committee will have the authority, in its discretion, to grant
Stock Appreciation Rights to Participants at any time and from time to time. 
Within the limits of Article 2 and this Article 6, the Committee will have sole
discretion to determine the number of SARs granted to each Participant and,
consistent with the provisions of the Plan, to determine the terms and
conditions pertaining to SARs.  The Committee may grant

 

15

--------------------------------------------------------------------------------


 

Freestanding SARs, Tandem SARs or any combination of the two, as specified in
the Award Agreement.  Stock Appreciation Rights granted in conjunction with a
Non-Qualified Stock Option may be granted either at the time such Non-Qualified
Stock Option is granted or at any time thereafter during the term of such
Non-Qualified Stock Option.  Stock Appreciation Rights granted in conjunction
with an Incentive Stock Option may only be granted at the time such Incentive
Stock Option is granted.

The Exercise Price of a Freestanding SAR will equal the Fair Market Value of a
share of Stock on the Award Date of the SAR.  If a Tandem SAR is granted after
the grant of the related Option, or if an Option is granted after the grant of
the Tandem SAR, the later granted Award will have the same Exercise Price as the
earlier granted Award, but the Exercise Price for the later granted Award may be
less than the Fair Market Value of the Stock at the time of such grant.  SARs
may be subject to Code Section 409A.

Section 6.2                                   Exercise of Tandem SARs.  Tandem
SARs may be exercised for all or part of the shares subject to the related
Option, upon the surrender of the right to exercise the equivalent portion of
the related Option.  A Tandem SAR may be exercised only with respect to the
shares for which its related Option is then exercisable.

Section 6.3                                   Exercise of Freestanding SARs. 
Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes, and sets forth in the Award
Agreement.

Section 6.4                                   Term of SARs.  The Committee will
determine the term of an SAR, in its sole discretion, which it will set forth in
the Award Agreement.  The term of an SAR may not exceed ten years.

Section 6.5                                   Payment of SAR Amount.  Upon
exercise of an SAR, a Participant will be entitled to receive payment from the
Corporation in an amount determined by multiplying:

(a)                                  the excess (or some portion of the excess
as determined at the time of the grant by the Committee) if any, of the Fair
Market Value of a share on the date of exercise of the SAR over the Exercise
Price specified in the Award Agreement; by

(b)                                 the number of shares of Stock as to which
the SAR is exercised.

The Committee will set forth in the Award Agreement whether the payment upon SAR
exercise will be made in cash, in shares of Stock of equivalent Fair Market
Value or in some combination of the two.

ARTICLE 7

CERTIFICATES FOR AWARDS OF STOCK

Section 7.1                                   Stock Certificates.  Except as
otherwise provided in this Section 7.1, each Participant entitled to receive
shares of Stock under the Plan will be issued a certificate for such shares. 
Such certificate will be registered in the name of the Participant and will bear
an appropriate legend reciting the terms, conditions and restrictions, if any,
applicable to the Stock and will be subject to appropriate stop-transfer
orders.  To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Stock, the issuance may be

 

16

--------------------------------------------------------------------------------


 

effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange.  If the issuance of shares
under the Plan is effected on a non-certificated basis, the issuance of shares
to a Participant will be reflected by crediting (by means of a book entry) the
applicable number of shares of Stock to an account maintained by the Corporation
in the name of such Participant, which account may be an account maintained by
the Corporation for such Participant under any dividend reinvestment program
offered by the Corporation.  The Committee may require, under such terms and
conditions as it deems appropriate or desirable, that the certificates for
Restricted Stock delivered under the Plan be held in custody by a bank or other
institution, or that the Corporation may itself hold such shares in custody
until the Restriction Period expires or until restrictions thereon otherwise
lapse, and may require, as a condition of any receipt of Restricted Stock, that
the recipient will have delivered a stock power endorsed in blank relating to
the Restricted Stock.  Certificates for shares of unrestricted Stock may be
delivered to the Participant after, and only after, the Restricted Period will
have expired without forfeiture in respect of such shares of Restricted Stock.

Section 7.2                                   Compliance With Laws and
Regulations.  The Corporation will not be required to issue or deliver any
certificates for shares of Stock, or to effect the issuance of any
non-certificated shares as provided in Section 7.1, prior to (a) the listing of
such shares on any stock exchange or quotation system on which the Stock may
then be listed; and (b) the completion of any registration or qualification of
such shares under any Federal or state law, or any ruling or regulation of any
government body which the Corporation will, in its sole discretion, determine to
be necessary or advisable.

Section 7.3                                   Restrictions.  All certificates
for shares of Stock delivered under the Plan (and all non-certificated shares
credited to a Participant’s account as provided in Section 7.1) also will be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange or quotation system upon
which the Stock is then listed and any applicable Federal or state securities
laws; and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.  The foregoing
provisions of this Section 7.3 will not be effective if and to the extent that
the shares of Stock delivered under the Plan are covered by an effective and
current registration statement under the Securities Act of 1933, or if and so
long as the Committee determines that application of such provisions is no
longer required or desirable.  In making such determination, the Committee may
rely upon an opinion of counsel for the Corporation.

Section 7.4                                   Rights of Stockholders.  Except
for the restrictions on Restricted Stock under Article 5, each Participant who
receives an award of Stock will have all of the rights of a stockholder with
respect to such shares, including the right to vote the shares and receive
dividends and other distributions.  No Participant awarded an Option, a Stock
Appreciation Right, a Performance Unit or an RSU will have any right as a
stockholder with respect to any shares subject to such Award prior to the date
of issuance to him or her of a certificate or certificates for such shares, or
if applicable, the crediting of non-certificated shares to an account maintained
by the Corporation in the name of such Participant.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 8

NORMAL OR EARLY RETIREMENT

At the time of any Awards, the Committee, in its sole discretion, may add such
provisions, including, but not limited to, provisions for fully or partial
vesting and lapse of restrictions, to Participants’ Awards relating to an
Employee’s normal or early retirement, which the Committee shall define.

ARTICLE 9

CHANGE IN CONTROL

The Committee will have the discretion to provide in applicable Award Agreements
that, in the event of a Change in Control or Significant Event, the following
provisions will apply:

(a)                                  Each outstanding Option will immediately
become vested and exercisable in full;

(b)                                 The restrictions on each share of Restricted
Stock, RSU, or Performance Unit will lapse; and

(c)                                  Each outstanding SAR will immediately
become vested and exercisable in full;

provided that, full vesting of all outstanding Awards will occur upon
consummation of a Change in Control unless the Corporation is the surviving
entity and any adjustments reasonably necessary to preserve the value of the
Participant’s outstanding Awards have been made, or the Corporation’s successor
at the time of the Change in Control irrevocably assumes the Corporation’s
obligations under this Plan or replaces each Participant’s outstanding Award
with an award of equal or greater value and having terms and conditions no less
favorable to the Participant than those applicable to the Participant’s Award
immediately prior to the Change in Control.

In the event of a Change in Control or Significant Event, the Committee will
have the discretion to provide for (a) the termination of any or all outstanding
Options and SARs as of the effective date of such Change in Control or
Significant Event and/or (b) the settlement and termination of any or all
outstanding Options and SARs for consideration equal to the consideration paid
to holders of Stock (in their capacity as such) in such Change in Control or
Significant Event over the Exercise Price for such Option or SAR being settled
and terminated (and, if the Exercise Price exceeds such price per share, at no
consideration); provided, that, no Option or SAR will be terminated (without the
consent of the Participant) pursuant to clause (a) foregoing prior to the
expiration of the later of (x) twenty (20) days following the date on which the
Participant received written notice of the Change in Control or Significant
Event and (y) the date of consummation of such Change in Control or Significant
Event.

ARTICLE 10

MISCELLANEOUS

Section 10.1                            Effect of the Plan on the Rights of
Employees and Employer.  Neither the adoption of the Plan nor any action of the
Board or the Committee pursuant to the Plan will be deemed to give any Eligible
Individual any right to be granted an Award under the Plan and

 

18

--------------------------------------------------------------------------------


 

nothing in the Plan, in any Award granted under the Plan or in any Award
Agreement will confer any right to any Participant to continue in the employment
of the Corporation or any Affiliate or to continue to be retained to provide
Services to the Corporation or any Affiliate as a Director, or Consultant or
interfere in any way with the rights of the Corporation or any Affiliate to
terminate a Participant’s Service at any time.

Section 10.2                            Amendment.  The Board specifically
reserves the right to alter and amend the Plan at any time and from time to time
and the right to revoke or terminate the Plan or to suspend the granting of
Awards pursuant to the Plan; provided always that no such revocation,
termination, alteration or suspension of any Award will terminate any
outstanding Award theretofore granted under the Plan, unless there is a
liquidation or a dissolution of the Corporation; and provided further that no
such alteration or amendment of the Plan will, without prior stockholder
approval (i) increase the total number of shares which may be issued or
delivered under the Plan; (ii) make any changes in the class of Eligible
Individuals; (iii) extend the period set forth in the Plan during which Awards
may be granted; or (iv) make any changes that require stockholder approval under
the rules and regulations of any securities exchange or market on which the
Stock is traded.  No alteration, amendment, revocation, or termination of the
Plan or suspension of any Award will adversely affect, without the written
consent of the holder of an Award theretofore granted under the Plan, the rights
of such holder with respect to such Award.  The Committee may not amend any
Award to extend the exercise period beyond a date that is later than the earlier
of the latest date upon which the Award could have expired by its original terms
under any circumstances or the tenth anniversary of the original date of grant
of the Award, or otherwise cause the Award to become subject to Code Section
409A.  However, if the exercise period of an Option is extended at a time when
the Exercise Price of the Option equals or exceeds the Fair Market Value of the
Stock that could be purchased (in the case of an Option) or the Fair Market
Value of the Stock used to determine the payment to the Participant (in the case
of a Stock Appreciation Right), it is not an extension of the original Award.

Section 10.3                            Effective Date and Duration of Plan. 
The Plan will be effective as of September 18, 2007 (the “Effective Date”), the
date of its adoption by the Board, provided that the stockholders of the
Corporation thereafter approve it at a duly held stockholders’ meeting.  If the
Plan is not so approved by stockholders, the Plan (and any Award granted under
the Plan) will be null, void and of no force or effect.  If so approved, the
Plan will remain in effect until the earliest of the date (i) all shares
authorized to be issued or transferred hereunder have been issued or transferred
(ii) the Plan is terminated by the Board of Directors, or (iii) the tenth
anniversary of the Effective Date, and will continue in effect thereafter with
respect to any Awards outstanding at the time of such termination.  In no event
will an Incentive Stock Option be granted under the Plan more than ten (10)
years from the date the Plan is adopted by the Board, or the date the Plan is
approved by the Corporation’s stockholders, whichever is earlier, unless within
such ten year period stockholders approve an increase in the number of shares
available for grants under the Plan, in which case more than ten (10) years from
the last date on which the stockholders so approve any such increase.

Section 10.4                            Unfunded Status of Plan.  The Plan will
be unfunded.  The Corporation will not be required to establish any special or
separate fund nor to make any other segregation of assets to assume the payment
of any benefits under the Plan.  With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
will

 

19

--------------------------------------------------------------------------------


 

give any such Participant any rights that are greater than those of a general
unsecured creditor of the Corporation; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Corporation’s obligations under the Plan to deliver cash, shares or other
property pursuant to any Award, which trusts or other arrangements will be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines. Any provision of this Plan that becomes subject to Code Section
409A, will be interpreted and applied consistent with that Section.

Section 10.5                            Employee Status.  For purposes of
determining questions of Termination and exercise of an Option or Stock
Appreciation Right after a Participant’s Termination, a leave of absence for
military service, illness, short-term disability or other reasons approved by a
duly authorized officer of the Corporation will not be treated as Termination or
interruption of Service; provided, however, that, with respect to an Incentive
Stock Option, if such leave of absence exceeds ninety (90) days, such Option
will be deemed a Non-Qualified Stock Option unless the Eligible Individual’s
right to reemployment with the Corporation or a Affiliate following such leave
of absence is guaranteed by statute or by contract.

Notwithstanding anything in the Plan to the contrary, the Committee, in its sole
discretion, reserves the right to designate a Participant’s leave of absence
longer than ninety (90) consecutive days, other than for illness or short-term
disability, as “Personal Leave,” provided that military leaves and approved
family or medical leaves will not be considered Personal Leave.  A Participant’s
unvested Awards will remain unvested during a Personal Leave and the time spent
on a Personal Leave will not count towards the vesting of such Awards.  A
Participant’s vested Options or SARs that may be exercised will remain
exercisable upon commencement of Personal Leave until the earlier of (i) a
period of one year from the date of commencement of such Personal Leave; or (ii)
the remaining exercise period of such Options.

Section 10.6                            Tax Withholding.  Whenever the
Corporation proposes or is required to distribute Stock under the Plan, the
Corporation may require the recipient to remit to the Corporation an amount
sufficient to satisfy any Federal, state and local tax withholding requirements
prior to the delivery of any certificate for such shares or, in the discretion
of the Committee, the Corporation may withhold from the shares to be delivered
the minimum number of shares sufficient to satisfy all or a portion of such tax
withholding requirements.  Whenever under the Plan payments are to be made in
cash, such payments may be net of an amount sufficient to satisfy any Federal,
state and local tax withholding requirements.

Any Award may provide that the Participant may elect, in accordance with any
conditions set forth in such Award, to pay any withholding taxes in shares of
Stock; provided that, the Participant, by accepting the Award will be deemed to
instruct and authorize the Corporation or its delegatee for such purpose to sell
on his or her behalf a whole number of shares of Stock from those shares of
Stock issuable to the Participant in payment of vested shares of Restricted
Stock or units as the Corporation or its delegatee determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum tax withholding
obligation.  This direction and authorization is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and to be
interpreted to comply with the requirements of Rule 10b5-1(c).  Such shares will
be sold on the day the Restricted Stock or units become vested, which is the
date the tax-withholding obligation arises, or as soon thereafter as
practicable.  The Participant will be responsible for all brokerage fees and
other costs of sale, and the Participant will agree to

 

20

--------------------------------------------------------------------------------


 

indemnify and hold the Corporation harmless from any losses, costs, damages, or
expenses relating to any such sale.  To the extent the proceeds of such sale
exceed the Participant’s minimum tax withholding obligation (e.g., because of
the need to sell whole shares), the Corporation or its delegatee will pay such
excess in cash to the Participant through payroll as soon as practicable.  The
Corporation is under no obligation to arrange for such sale at any particular
price.  The Participant agrees to pay to the Corporation as soon as practicable,
including through additional payroll withholding, any amount of the tax
withholding obligation that is not satisfied by the sale of shares described
above.

Section 10.7                            Benefits.  Amounts received under the
Plan are not to be taken into account for purposes of computing benefits under
other plans.

Section 10.8                            Successors and Assigns.  The terms of
the Plan will be binding upon the Corporation and its successors and assigns.

Section 10.9                            Headings.  Captions preceding the
sections hereof are inserted solely as a matter of convenience and in no way
define or limit the scope or intent of any provision hereof.

Section 10.10                     Federal and State Laws, Rules and
Regulations.  The Plan and the grant of Awards will be subject to all applicable
federal and state laws, rules, and regulations and to such approval by any
government or regulatory agency as may be required.

Section 10.11                     Governing Law.  To the extent not preempted by
federal law, this Plan, any Award Agreement, and documents evidencing Awards or
rights relating to Awards will be construed, administered and governed in all
respects under and by the laws of the State of Illinois, without giving effect
to its conflict of laws principles.  If any provision of this Plan will be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof will continue to be fully effective.  The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan will be exclusively in the courts
in the State of Illinois, County of Cook, including the Federal Courts located
therein (should Federal jurisdiction exist).

Section 10.12                     Beneficiary Designation.  Each Participant may
name, from time to time, any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case the Participant should die or become a Disabled Participant before
receiving any or all of his or her Plan benefits.  Each beneficiary designation
will revoke all prior designations by the same Participant, must be in a form
prescribed by the Committee, and must be made during the Participant’s
lifetime.  If the Participant’s designated beneficiary predeceases the
Participant or no beneficiary has been designated, benefits remaining unpaid at
the Participant’s death will be paid to the Participant’s estate or other entity
described in the Participant’s Award Agreement.

Section 10.13                     Restrictive Covenants.  An Award Agreement may
provide that, notwithstanding any other provision of this Plan to the contrary,
if the Participant breaches the non-compete, non-solicitation, non-disclosure or
other restrictive covenants of the Award Agreement, whether during or after
Termination, in addition to any other penalties or restrictions that may apply
under any employment agreement, state law, or otherwise, the Participant will
forfeit:

 

21

--------------------------------------------------------------------------------


 

(a)                                  any and all Awards granted to him or her
under the Plan, including Awards that have become vested and exercisable; and/or

(b)                                 the profit the Participant has realized on
the exercise of any Options, which is the difference between the Options’
Exercise Price and the Fair Market Value of any Option the Participant exercised
after terminating Service and within the six month period immediately preceding
the Participant’s termination of Service (the Participant may be required to
repay such difference to the Corporation).

Section 10.14                     Indemnification.  Each person who is or has
been a member of the Committee or the Board, and any individual or individuals
to whom the Committee has delegated authority under Article 2 of the Plan, will
be indemnified and held harmless by the Corporation and its Affiliates from and
against any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or as a result of any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken, or failure to act,
under the Plan to the extent permitted by State law.  Each such person will also
be indemnified and held harmless by the Corporation and its Affiliates from and
against any and all amounts paid by him or her in a settlement approved by the
Corporation, or paid by him or her in satisfaction of any judgment, of or in a
claim, action, suit or proceeding against him or her and described in the
previous sentence, so long as he or she gives the Corporation an opportunity, at
its own expense, to handle and defend the claim, action, suit or proceeding
before he or she undertakes to handle and defend it.  The foregoing right of
indemnification will not be exclusive of any other rights of indemnification to
which a person who is or has been a member of the Committee or the Board may be
entitled under the Corporation’s Articles of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Corporation may have to
indemnify him or her or hold him or her harmless.

Section 10.15                     Notice.  Any notice or other communication
required or permitted under the Plan must be in writing and must be delivered
personally, sent by certified, registered, or express mail, or sent by overnight
courier, at the sender’s expense.  Notice will be deemed given (i) when
delivered personally or, (ii) if mailed, three days after the date of deposit in
the United States mail or, (iii) if sent by overnight courier, on the regular
business day following the date sent.  Notice to the Participant should be sent
to the address set forth on the Corporation’s records.  Either party may change
the address to which the other party must give notice under this Section by
giving the other party written notice of such change, in accordance with the
procedures described above.

Section 10.16                     Awards Not Transferable.  Except as otherwise
provided by the Committee, Awards under the Plan are not transferable other than
to a beneficiary designated by the Participant in the event of a Participant’s
death, or by will or the laws of descent and distribution.  An Award Agreement
for a grant of Non-Qualified Stock Options may permit or may be amended to
permit the Participant who received the Option, at any time prior to the
Participant’s death, to assign all or any portion of the Option granted to him
or her to (a) the Participant’s spouse or lineal descendants; (b) the trustee of
a trust for the primary benefit of the Participant, the Participant’s spouse or
lineal descendants, or any combination thereof; (c) a partnership of which the
Participant, the Participant’s spouse and/or lineal descendants are the only
partners; (d) custodianships for lineal descendants under the Uniform Transfers
to Minors Act or any other similar statute; or (e) upon the termination of a
trust by the custodian or trustee thereof, or the

 

22

--------------------------------------------------------------------------------


 

dissolution or other termination of the family partnership or the termination of
a custodianship under the Uniform Transfers to Minors Act or other similar
statute, to the person or persons who, in accordance with the terms of such
trust, partnership or custodianship are entitled to receive Options held in
trust, partnership or custody.  In such event, the spouse, lineal descendant,
trustee, partnership or custodianship will be entitled to all of the
Participant’s rights with respect to the assigned portion of such Option, and
such portion of the Option will continue to be subject to all of the terms,
conditions and restrictions applicable to the Option, as set forth herein and in
the related option agreement.  Any such assignment will be permitted only if:
(x) the Participant does not receive any consideration therefor; and (y) the
applicable Award Agreement expressly permits the assignment.  The Committee’s
approval of an Award Agreement with assignment rights will not require the
Committee to include such assignment rights in an Award Agreement with any other
Participant.  Any such assignment will be evidenced by an appropriate written
document executed by the Participant, and the Participant will deliver a copy
thereof to the Committee on or prior to the effective date of the assignment. 
An assignee or transferee of an Option must sign an agreement with the
Corporation to be bound by the terms of the applicable Award Agreement.

Except as otherwise provided in a Participant’s Award Agreement, no Option, SAR,
RSU, Restricted Stock or Performance Unit granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, or pursuant to a
domestic relations order (as defined in Code Section 414(p)).  The Committee may
require, in its discretion, a Participant’s guardian or legal representative to
supply it with the evidence the Committee deems necessary to establish the
authority of the guardian or legal representative to act on behalf of the
Participant.

Section 10.17                     Awards to Foreign Nationals and Employees
Outside the United States.  To the extent the Committee deems it necessary,
appropriate or desirable to comply with foreign law or practice and to further
the purposes of this Plan, the Committee may, without amending the Plan, (i)
establish rules applicable to Awards granted to Participants who are foreign
nationals, are employed outside the United States, or both, including rules that
differ from those set forth in this Plan, and (ii) grant Awards to such
Participants in accordance with those rules.

Section 10.18                     Compliance With Code Section 409A. 
Notwithstanding any provision of this Plan to the contrary, all Awards made
under this Plan are intended to be exempt from or, in the alternative, comply
with Code Section 409A and the interpretive guidance thereunder, including the
exceptions for stock rights and short-term deferrals.  The Plan will be
construed and interpreted in accordance with such intent.

 

23

--------------------------------------------------------------------------------